COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Governor Greg Abbott in his official capacity as the Governor of
                          Texas v. County of Fort Bend, Texas

Appellate case number:    01-21-00453-CV

Trial court case number: 21-DCV-286148

Trial court:              434th District Court of Fort Bend County

        On August 23, 2021, Greg Abbott in his official capacity as the Governor of Texas, filed a
notice of appeal challenging an interlocutory order granting Fort Bend County’s application for
temporary injunction. The Governor’s notice of appeal stays the trial court’s temporary injunction
pending resolution of the appeal. See TEX. R. APP. 29.1(b); TEX. CIV. PRAC. & REM. CODE §
6.0001(b). On August 24, 2021, Fort Bend County filed an emergency motion asking this Court to
exercise its authority under Rule 29.3 of the Texas Rules of Appellate Procedure to reinstate the
temporary injunction during the pendency of this appeal. See TEX. R. APP. P. 29.3 (authorizing
appellate court to make “any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal”).
        On August 26, 2021, the Texas Supreme Court issued an order staying the Fourth Court of
Appeals’ grant of a similar Rule 29.3 motion in the Governor’s appeal from the temporary
injunction obtained by the City of San Antonio and Bexar County. In its order, the Texas Supreme
Court stated the following as its basis for granting the stay:
       As we previously held in staying the trial court’s temporary restraining order in the
       underlying case, the court of appeals’ order alters the status quo preceding this
       controversy, and its effect is therefore stayed pending that court’s decision on the
       merits of the appeal. See In re Newton, 146 S.W.3d 648, 651 (Tex. 2004). This case,
       and others like it, are not about whether people should wear masks or whether the
       government should make them do it. Rather, these cases ask courts to determine
       which government officials have the legal authority to decide what the
       government’s position on such questions will be. The status quo, for many months,
       has been gubernatorial oversight of such decisions at both the state and local levels.
       That status quo should remain in place while the court of appeals, and potentially
       this Court, examine the parties’ merits arguments to determine whether plaintiffs
       have demonstrated a probable right to the relief sought.
Order, In re Greg Abbott, In His Official Capacity as Governor of The State of Texas, No. 21-0720
(Tex. Aug. 26, 2021).
         In light of the Texas Supreme Court’s order, Fort Bend County’s motion for Rule 29.3
relief in this case is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_________
                                Acting Individually

Date: ___August 26, 2021_____